Citation Nr: 1440517	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-41 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for vision loss, including secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2011, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of this hearing has been added to the record.

The appeal is REMANDED to the RO.  


REMAND

The Veteran is seeking service connection for diabetes mellitus and vision loss.  He contends that he developed diabetes mellitus, along with residual vision loss, during his active duty service or within his first post service year.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

A. Post Service Treatment Records 

In March 2009, the Veteran submitted a medical records release form for Dearborn County Hospital, Rising Sun Medical Center, and Walmart Vision Center.  

In May 2009, the Veteran submitted medical treatment records from each of these facilities.  Based upon this submission, the RO did not take any action on the Veteran's records release form.

A review of the treatment records submitted by the Veteran reveals that he was diagnosed with diabetes mellitus, type 1, in August 2006.  No earlier post service treatment records were provided.  However, a review of the Veteran's claims file suggests that additional pertinent treatment records are available.

A medication summary sheet, included in the Veteran's submission, noted that a treatment visit occurred in July 2005.  However, the actual treatment report from this visit is not of record.  In addition, a November 2006 letter from V.F., F.N.P, noted that the Veteran had been diagnosed with diabetes mellitus, and that he had been a "patient for many years" at that facility (Rising Sun Medical Center).  Finally, the medical release form submitted by the Veteran referenced post service treatment records beginning in June 2005.  Accordingly, earlier post service treatment records appear available. 

Under the circumstances of this case, the RO must attempt to obtain, with the assistance of the Veteran, all of the Veteran's post service treatment records.

B.  Medical Examination Required

In August 2009, the Veteran was provided with a VA examination for diabetes mellitus.  Following a physical examination, the report concluded with a diagnosis of diabetes mellitus, type I.  No opinion was provided as to whether this condition was incurred during the Veteran's active duty service or within the first post-service year.

At his August 2011 video conference hearing, the Veteran testified that he started to experience symptoms of his diabetes mellitus during his active duty service.  Specifically, he reported having symptoms of severe fatigue, hunger and weight loss.  He further testified that the blood work used to verify his diagnosis of diabetes mellitus, type I, in August 2006, would have been a reflection of his blood contents during the first post service year presumption period pursuant to 38 C.F.R. § 3.307.


Under these circumstances, the Board finds that a new examination is necessary to determine whether the Veteran's current diabetes mellitus, type I, was incurred in or aggravated during his military service or within his first post service year.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

The Veteran's claims seeking service connection for diabetes mellitus and vision loss are intertwined.  Accordingly, development of the diabetes mellitus issue is required prior to the Board rendering a final decision on the issue of entitlement to service connection for vision loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Board is particularly interested in obtaining all available medical treatment records from the Dearborn County Hospital, Rising Sun Medical Center and Walmart Vision Center, particularly from June 2004 to August 2006.

The Veteran should be informed that a new release form is required for each treatment provider identified.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate examination to determine whether his current diabetes mellitus, type I, was incurred or aggravated during his military service, or within the first post service year.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's diabetes mellitus, type I, was incurred or aggravated during the Veteran's active duty service (June 2004 to June 2005) or within his first post service year.  If it is, the VA examiner should provide an opinion as to whether the Veteran's diabetes mellitus, type I, caused or aggravated (beyond its natural progression) any current vision disability found.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions 
without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated on the merits.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


